UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HECTOR L. MAURAS,
                                 Plaintiff,
                                                                      21-CV-3729 (LTS)
                     -against-
                                                                     TRANSFER ORDER
COMMISSIONER OF SOCIAL SECURITY
                                 Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff brings this pro se action seeking review of the Commissioner of Social

Security’s decision denying his application for disability benefits pursuant to the Social Security

Act, 42 U.S.C. §§ 405(g) and/or 1383(c)(3). For the following reasons, this action is transferred

to the United States District Court for the Eastern District of New York.

        An action filed pursuant to 42 U.S.C. §§ 405(g) and/or 1383(c)(3) may be brought only in

“the district court of the United States for the judicial district in which the plaintiff resides, or has

his principal place of business, or, if he does not reside or have his principal place of business

within any such judicial district, in the United States District Court for the District of Columbia.”

42 U.S.C. § 405(g); see § 1383(c)(3) (“The final determination of the Commissioner of Social

Security after a hearing under [§ 1383(c)(1)] shall be subject to judicial review as provided in

section 405(g).”).

        Plaintiff alleges that he resides in Kings County. Because Plaintiff’s residence is not in

this district, and Plaintiff makes no allegation about a principal place of business, venue is not

proper in this Court under §§ 405(g) or 1383(c)(3). Kings County falls within the Eastern District

of New York. See 28 U.S.C. § 112. Accordingly, venue lies in the Eastern District of New York,

see 42 U.S.C. §§ 405(g) and 1383(c)(3), and this action is transferred to the United States

District Court for the Eastern District of New York pursuant to 28 U.S.C. § 1406(a).
                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Eastern District of New York. A summons shall not issue from this Court.

This order closes this case.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 30, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                  2
